Citation Nr: 1029422	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  04-26 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to an initial rating higher than 30 percent for a 
psychiatric disability, to include memory loss, depression, and 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an initial rating higher than 10 percent for 
hemorrhoids.

3.  Entitlement to an initial compensable rating for chronic 
rhinitis.

4.  Entitlement to a total disability rating for compensation 
based upon individual unemployability (TDIU).

5.  Entitlement to service connection for hypertension.

6.  Entitlement to service connection for a sleep disability, to 
include as secondary to an undiagnosed illness.

7.  Entitlement to service connection for an eye disability, to 
include as secondary to an undiagnosed illness.

8.  Entitlement to service connection for a skin disorder, to 
include as secondary to an undiagnosed illness.

9.  Entitlement to service connection for hand tremors, to 
include as secondary to an undiagnosed illness.

10.  Entitlement to service connection for a left ankle 
disability, to include as secondary to an undiagnosed illness.

11.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to an undiagnosed illness.

12.  Entitlement to service connection for a right shoulder 
disability, to include as secondary to an undiagnosed illness.

13.  Entitlement to service connection for a left hip disability, 
to include as secondary to an undiagnosed illness.

14.  Entitlement to service connection for a right hip 
disability, to include as secondary to an undiagnosed illness.

15.  Entitlement to service connection for a left knee 
disability, to include as secondary to an undiagnosed illness.

16.  Entitlement to service connection for a right knee 
disability, to include as secondary to an undiagnosed illness.


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1964 to May 1966, from 
January 1991 to June 1991, from May 2000 to August 2000, and from 
November 2001 to December 2002.  He had additional service in the 
Army Reserves.

This matter comes before the Board of Veterans' Appeals (Board) 
from a July 2003 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  The 
Veteran testified before the Board at a hearing that was held at 
the RO in January 2007.  In March 2008, the Veteran relocated to 
Georgia.  Jurisdiction of his claims subsequently was transferred 
to the Atlanta, Georgia, RO.  In February 2009, the Board 
remanded the claims for additional development.

At his January 2007 hearing before the Board, the Veteran raised 
a new claim of entitlement to service connection for a right foot 
disability, and sought to reopen his previously denied claim of 
entitlement to service connection for a brain cyst, to include as 
due to an undiagnosed illness.  The Board referred those claims 
to the RO for appropriate action.  As such action does not yet 
appear to have been taken, those claims are again referred to the 
RO.

In May 2010, the Veteran submitted additional evidence in support 
of his claims for service connection for a skin disorder, hand 
tremors, and joint problems directly to the Board, accompanied by 
a waiver of RO consideration.  Nevertheless, in view of the 
action taken below, initial consideration of that evidence by the 
RO should be undertaken.  

The Board observes that the Veteran has been diagnosed with 
multiple psychiatric disabilities, including memory loss, 
depression, and PTSD, and has been granted separate 30 percent 
disability ratings for memory loss and depression.  However, 
under current VA law, claims for one psychiatric disability 
effectively encompass claims for all psychiatric disabilities.  
Clemons v. Shinseki, 23 Vet. App. 1 (2009). Therefore, the 
Veteran's multiple psychiatric disabilities are most 
appropriately characterized as a single issue, as noted on the 
title page of this decision.  The Board recognizes that the 
Veteran was previously assigned 30 percent separate disability 
ratings for memory loss and depression and that only the first 
issue has been certified on appeal.  Nevertheless, the Board's 
decision, below, to assign an initial increased rating of 70 
percent for a psychiatric disability replaces the separate 
ratings assigned for memory loss and depression as the symptoms 
underlying both of those conditions are contemplated in the new 
rating.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Additionally, the Board observes that the Veteran has submitted 
lay evidence and Social Security Administration (SSA) records 
indicating that he can no longer work and is currently in receipt 
of SSA disability benefits due to his psychiatric problems.  The 
Board interprets those statements as raising a claim for total 
disability rating based on individual unemployability due to a 
service-connected disability (TDIU).  The RO has not expressly 
developed or adjudicated that issue.  Nevertheless, a TDIU claim 
is part of a claim for a higher rating when the TDIU claim is 
raised by the record or asserted by the Veteran.  Rice v. 
Shinseki, 22 Vet. App. 447 (2009).  When evidence of 
unemployability is submitted at the same time that the Veteran is 
appealing the rating assigned for a disability, the claim for 
TDIU will be considered part of the claim for benefits for the 
underlying disability.  Here, the Veteran raised the issue of 
entitlement to TDIU while challenging the rating for his 
psychiatric disability.  Therefore, his TDIU claim is part of the 
psychiatric claim and the Board has jurisdiction over both 
issues.

As a final introductory matter, the record reflects that both The 
American Legion and Disabled American Veterans have been actively 
involved in the Veteran's appeal.  However, VA regulations 
stipulate that only one service organization, attorney, or agent 
may represent an appellant at any one time for each issue on 
appeal.  38 C.F.R. § 20.601 (2009).  Accordingly, the Board sent 
the Veteran correspondence dated in March 2010 asking him to 
clarify his representation.  That correspondence informed the 
Veteran that he could represent himself, appoint an accredited 
service organization to represent him, or appoint a private 
attorney.  Crucially, that correspondence also advised the 
Veteran that if he did not respond within 30 days, it would be 
assumed that he wished to represent himself.  As the Veteran has 
not responded to that correspondence, the Board will assume that 
the he wishes to continue with the adjudication of his appeal 
unrepresented.

The claims for service connection a skin disorder, hand tremors, 
a left ankle disability, bilateral shoulder disabilities, 
bilateral hip disabilities, and bilateral knee disabilities are 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  During the pendency of this appeal, the Veteran had 
additional periods of active service from May 15, 2000, to August 
31, 2000, and from November 1, 2001, to December 28, 2002. 

2.  For the periods from February 24, 1999, the effective date of 
service connection, to May 14, 2000, and from September 1, 2000, 
to October 28, 2001, the Veteran's psychiatric symptoms were 
productive of no more than occupational and social impairment 
with occasional decrease in work efficiency with intermittent 
inability to perform occupational tasks with depression, anxiety, 
sleep impairment, suspiciousness, weekly panic attacks, and mild 
memory loss, but with otherwise satisfactory routine behavior, 
self-care, and normal conversation.

3.  Since December 29, 2002, the Veteran's psychiatric symptoms 
have been productive of occupational and social impairment, with 
deficiencies in most areas, due to such symptoms as: suicidal 
ideation; impaired impulse control; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances; 
and inability to establish and maintain effective relationships.

4.  For the periods from February 24, 1999, the effective date of 
service connection, to May 14, 2000, from September 1, 2000, to 
October 31, 2001, and from December 29, 2002, to July 5, 2009, 
the Veteran's hemorrhoids were productive of persistent bleeding 
and fissures.

5.  Since July 6, 2009, the Veteran's hemorrhoids have been 
essentially asymptomatic.   

6.  Since February 24, 1999, the effective date of service 
connection, but excluding the intervening periods when the 
Veteran returned to active duty, his rhinitis has not been 
manifested by polyps or by greater than 50 percent obstruction of 
the nasal passages on both sides, or complete obstruction on one 
side.

7.  The competent evidence of record shows that the Veteran's 
currently diagnosed hypertension manifested several years after 
his initial period of active service and was not aggravated 
beyond its natural progression by any subsequent period of active 
service.

8.  The competent evidence of record shows that the Veteran's 
currently diagnosed sleep apnea was not incurred in or aggravated 
by any aspect of his military service and that he does not have a 
separately diagnosed disability affecting his sleep for which 
service connection has not already been established.

9.  The competent evidence of record is at least in equipoise as 
to whether the Veteran has an eye disability (claimed as vision 
loss and diagnosed as pterygium and pingueculum) that was 
incurred or aggravated in service and whether his preexisting 
refractive error (myopia) was aggravated by a superimposed 
disease or injury. 

10.  The competent evidence of record is at least in equipoise as 
to whether the Veteran is unable to secure and follow 
substantially gainful employment as a result of one or more 
service-connected disabilities.



CONCLUSIONS OF LAW

1.  For the time periods from February 24, 1999, to May 14, 2000, 
and from September 1, 2000, to October 28, 2001, the criteria for 
an initial rating in excess of 30 percent for the Veteran's 
psychiatric disability were not met. 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.130, Diagnostic Code 
(DC) 9410 (2009).

2.  Since December 29, 2002, the criteria for a rating of 70 
percent, but no higher, for the Veteran's psychiatric disability 
have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 
4.7, 4.130, DC 9410 (2009).

3.  For the periods from February 24, 1999, to May 14, 2000, from 
September 1, 2000, to October 31, 2001, and from December 29, 
2002, to July 5, 2009, the criteria for an initial higher rating 
of 20 percent for the Veteran's hemorrhoids were met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, DC 7336 (2009).

4.  Since July 6, 2009, the criteria for a rating in excess of 10 
percent for the Veteran's hemorrhoids have not been met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.114, DC 7336 (2009).

5.  Since February 24, 1999, but excluding the intervening 
periods when the Veteran returned to active duty, the criteria 
for an initial compensable rating for rhinitis have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, DCs 6510-6514, 
6522, 6523, 6524 (2006).

6.  The criteria for service connection for a sleep disability 
have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.310 (2009).

7.  The criteria for service connection for a visual disability, 
pterygium, and pingueculum have been met.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 
3.310 (2009).

8.  The criteria for the assignment of a TDIU have been met.  38 
U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Increased Ratings

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities. 38 C.F.R. § Part 4 (2009).  When rating a service-
connected disability, the entire history must be borne in mind.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). Where there is a 
question as to which of two ratings shall be applied, the higher 
rating will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  The 
Board will also consider entitlement to staged ratings to 
compensate for times since filing the claim when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The words slight, moderate, and severe as used in the various 
diagnostic codes are not defined in the VA Schedule for Rating 
Disabilities.  Rather than applying a mechanical formula, the 
Board must evaluate all of the evidence, to the end that its 
decisions are equitable and just.  38 C.F.R. § 4.6 (2009).  It 
should also be noted that use of terminology such as severe by VA 
examiners and others, although an element to be considered by the 
Board, is not dispositive of an issue.  All evidence must be 
evaluated in arriving at a decision regarding an increased 
rating.  38 C.F.R. §§ 4.2, 4.6 (2009).

The Veteran contends that initial higher ratings are warranted 
for his psychiatric disability, hemorrhoids, and chronic 
rhinitis.  Those claims shall be examined in turn.  

Psychiatric Disability

At the outset, the Board acknowledges that the Veteran's memory 
loss was initially rated by analogy under Diagnostic Code 8893-
9310.  However, it appears from a review of the record that this 
disability has been evaluated exclusively under the diagnostic 
criteria contemplated by Diagnostic Code 9310, which pertains to 
dementia of unknown etiology.  The Board notes that the 
assignment of a particular diagnostic code is completely 
dependent on the facts of a particular case.  Butts v. Brown, 
5 Vet. App. 532 (1993).  Accordingly, the Board finds that the 
most appropriate diagnostic code with which to rate the Veteran's 
memory loss is Diagnostic Code 9310.  38 C.F.R. § 4.130, 
Diagnostic Code 9310 (2009).

In addition to his 30 percent disability rating for memory loss, 
the Veteran has been granted a separate 30 percent rating for 
depression, effective December 30, 2004.  The Board recognizes 
that a claim for an increased rating for depression has not been 
certified on appeal.  Nevertheless, both memory loss and 
depression are rated under the General Rating Formula for Mental 
Disorders and, under current VA law, a claim for one psychiatric 
disability effectively encompasses claims for all other 
psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).  Accordingly, in considering whether a higher rating is 
warranted for the specific disability at issue, the Board must 
take into consideration all of the Veteran's psychiatric 
symptoms, including those previously contemplated under his 
rating for depression.

Under the General Rating Formula for Mental Disorders, a 30 
percent rating is warranted when there is occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as depressed mood, anxiety, suspiciousness, occasional 
panic attacks, chronic sleep impairment, mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent rating requires occupational and social impairment 
with reduced reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks more than once a week; difficulty in 
understanding complex commands; impairment of short-and long-term 
memory; impaired judgment; impaired abstract thinking; 
disturbances of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationship.

A 70 percent rating requires occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere with 
routine activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); inability 
to establish and maintain effective relationships.  

A 100 percent rating requires total occupational or social 
impairment due to such symptoms as gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place, memory loss 
for names of close relatives, own occupation, or own name.  
38 C.F.R. § 4.130 (2009).    

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002). 

The Veteran has been in receipt of a 30 percent rating for memory 
loss since February 24, 1999, with the exception of two 
intervening periods from May 15, 2000, to August 31, 2000, and 
from November 1, 2001, to December 28, 2002, when his 
compensation was terminated because he returned to active 
service.  Accordingly, the Board must now consider whether higher 
ratings are warranted throughout the pendency this appeal, but 
exclusive of the periods when he was on active duty.

The Board finds that the evidence of record warrants 
consideration of entitlement to staged ratings, or different 
percentage ratings for different periods of time since the date 
of claim, for the periods from February 24, 1999, to October 31, 
2001 (excluding his period of active service from May 15, 2000, 
to August 31, 2000), and from December 28, 2002, to the present.  
Hart v. Mansfield, 21 Vet. App. 505 (2007).

February 24, 1999, to October 31, 2001

The pertinent evidence during this period consists entirely of a 
report of a June 1999 VA psychiatric examination in which the 
Veteran complained of intermittent memory loss that had its onset 
during his period of active service in the first Persian Gulf 
War.  He indicated that his symptoms included occasionally 
forgetting names and having difficulties thinking of the correct 
words to use.  The Veteran added that his problems were 
exacerbated by stress.  He did not report any other cognitive or 
emotional symptoms.  

On mental status examination, the Veteran was found to be 
oriented, alert, cooperative, and well-groomed.  His speech was 
of normal tone and quality and his thought processes appeared 
free of tangentiality, circumstantially, overtly perseverative 
thinking, and loose associations.  He denied any current 
homicidal or suicidal ideation and did not display any 
hallucinatory or delusional behaviors.  Nor did exhibit any 
significant memory loss or other cognitive impairment.  On a 
contemporaneously administered Minnesota Multiphasic Personality 
Inventory-2 (MMPI-2) test, however, the Veteran was found to have 
symptoms consistent with a diagnosis of depressive disorder, not 
otherwise specified.  

Based upon those findings, the Board finds that the Veteran's 
psychiatric disability warranted no more than a 30 percent rating 
for the periods from February 24, 1999, to May 14, 2000, and from 
September 1, 2000, to October 31, 2001.  The Veteran was on 
active duty from May 15, 2000, to August 31, 2000, and thus not 
eligible for VA disability compensation during that intervening 
period.   

In the judgment of the Board, the evidence as a whole during the 
above time periods demonstrates occupational and social 
impairment with occasional reduced reliability and productivity 
due to various symptoms, as required for a 30 percent rating 
under Diagnostic Code 9410.   With respect to whether his 
disability warranted more than a 30 percent disability rating 
during the above periods, however, the Board finds that the 
preponderance of the evidence is against such a finding.  The 
Veteran was not shown to have overall reduced reliability and 
productivity, as he reported only occasionally forgetting names 
and having difficulties with word choice but did not exhibit any 
significant memory loss or other cognitive impairment on clinical 
examination.  Nor was he shown to have panic attacks; 
circumstantial, circumlocutory, or stereotyped speech; difficulty 
understanding complex commands; impaired judgment; impaired 
abstract thinking, homicidal or suicidal ideation, delusions, 
hallucinations, or significant social withdrawal tendencies.  
Therefore, the Board finds that a rating in excess of 30 percent 
is not warranted during the period under consideration.

As the preponderance of the evidence is against the claim for an 
initial increased rating for the periods from February 24, 1999, 
to May 14, 2000, and from September 1, 2000, to October 31, 2001, 
the claim must be denied.  38 C.F.R. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

December 29, 2002 to the present

During this period, which followed the Veteran's final period of 
active duty from November 1, 2000, to December 28, 2002, he has 
undergone private and VA outpatient treatment for worsening 
memory loss and depression.  He has also been diagnosed with 
posttraumatic stress disorder (PTSD) and prescribed medication 
for multiple psychiatric symptoms including memory and 
concentration problems, anger, anxiety, irritability, and 
nightmares.  

Additionally, the record shows that, after his final period of 
active service ended on December 28, 2002, the Veteran became 
unemployed.  In April 2004, he was granted SSA disability 
compensation, effective December 31, 2002, due to his depression 
and related psychiatric symptoms.  

Following his award of SSA disability benefits, the Veteran 
underwent a private psychological examination in December 2004 in 
which he was noted as having Gulf War Syndrome.  He reported a 
history of severe anxiety, depressive episodes, and 
"psychosomatic bouts of diarrhea when anxious."  On clinical 
evaluation, the Veteran appeared alert and cooperative and was 
oriented to time, place, and person.  His speech, while generally 
clear and well-articulated, became "rambling and tangential," 
rapid in rate, and emotional in tone, when he became anxious.  
Throughout the examination , the Veteran displayed "fleeting eye 
contact" and appeared highly distractible with accelerated 
psychomotor behavior.  His attention span was found to be intact, 
but his concentration and thought processes were deemed impaired 
and scattered.  Although the Veteran displayed no sign of 
suicidal or homicidal ideation, his predominant overall mood was 
one of moderately severe anxiety, with an underlying tone of 
depression or sadness.  Additionally, the Veteran's comprehension 
and memory were found to be limited and his overall emotional and 
cognitive symptoms were assessed as moderately severe.  Based on 
the results of the examination, he was diagnosed with moderate to 
severe PTSD and assigned a Global Assessment and Functioning 
(GAF) score of 60.

Just one month after his private psychological evaluation, in 
January 2005, the Veteran underwent a VA psychiatric examination 
in which he reported that his memory problems had started in the 
early 1990s and that his depression and anxiety had begun in 1997 
and 1998 as a result of stressors related to both his military 
service and his civilian job.  He stated that he was particularly 
troubled that he had not advanced in the Army beyond the rank of 
an E-5 and that he believed his memory problems, and politics, 
had contributed to his failure to get promoted and ultimately led 
to his final discharge from active service in December 2002.  

In terms of his social and occupational history, the Veteran 
indicated that he lived with his wife of three decades and saw 
his adult children occasionally.  He described his relationships 
with his other family members as "loving" but somewhat distant.  
Additionally, the Veteran reported that he had recently started 
distancing himself from his wife and children and had stopped 
going to neighborhood bars and lost his interest in hobbies he 
once enjoyed.  He stated that he now spent much of his time 
ruminating about his military career and seldom went out, but 
acknowledged that he and his wife were in the midst of planning a 
trip.  The Veteran also stated that he was no longer employed and 
attributed his current inability to work to his depressed mood, 
feelings of hopelessness, and low self-esteem.  He also reported 
occasional insomnia that reduced his ability to function, but 
denied any problems arising from substance abuse.

On mental status examination, the Veteran exhibited largely the 
same emotional and cognitive symptoms that he displayed on his 
previous VA and private examinations.  In contrast with his June 
1999 VA examination, however, the Veteran's long and short-term 
memory was found to be moderately impaired.  Based on the results 
of the examination and a review of the claims folder, the Veteran 
was again diagnosed with depressive disorder, not otherwise 
specified.  He was also diagnosed with memory loss and assigned a 
GAF score of 59.

The record thereafter shows that the Veteran has continued to 
seek treatment for memory loss, depression, and related symptoms 
on an ongoing basis.  Additionally, he testified before the Board 
in January 2007 that, despite taking medication, his memory 
problems were worsening and he was no longer able to remember the 
directions to many places he had been previously.  A 
contemporaneous written statement from the Veteran's wife 
indicated that his short- and long-term memory problems were 
preventing him from completing tasks and that he also suffered 
from deep depression, irritability, insomnia, and mood swings.

Pursuant to the Board's February 2009 remand, the Veteran was 
afforded a follow-up VA examination in July 2009 in which he 
complained of worsening memory problems that interfered with his 
ability to communicate with his wife and prevented him from 
engaging in group activities he once enjoyed, such as choral 
singing.  The Veteran added that his memory loss interfered with 
his ability to perform household chores, keep track of his 
medications, and attend to financial matters.  He also stated 
that the disability was a source of significant frustration and 
resulted in his increasing social withdrawal.  However, while 
emphasizing that he now spent most of his time at home, the 
Veteran acknowledged that he continued attending church.  
Additionally, he stated that, while he could no longer play chess 
due to his cognitive impairment, he enjoyed playing checkers and 
computer games and reading the newspaper.

Mental status examination revealed a dysphoric mood, constricted 
affect, halting speech, and tangential thought processes.  No 
other cognitive or emotional abnormalities were shown.  
Nevertheless, after reviewing the overall results of the 
examination and the pertinent evidence in the Veteran's claims 
folder, the VA examiner diagnosed him with cognitive disorder and 
assigned him a GAF score of 39.  Significantly, that examiner 
noted that the Veteran's overall level of neuropsychological 
impairment, manifested by his worsening memory, problem solving, 
and learning problems, was so severe as to render him 
unemployable and unable to manage his own funds.

Throughout the relevant appeals period, the Veteran has been 
assigned GAF scores ranging from a low of 39 to a high of 60.  
The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of mental 
health-illness.  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM- IV); Carpenter v. Brown, 8 Vet. App. 
240 (1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words or 
by a GAF score, is to be considered, but it is not determinative 
of the percentage VA disability rating to be assigned.  The 
percentage rating is to be based on all the evidence that bears 
on occupational and social impairment.  38 C.F.R. § 4.126 (2009); 
VAOPGCPREC 10-95 (1995), 60 Fed. Reg. 43186 (1995).

Under DSM-IV, a GAF score of 59 or 60 is warranted for moderate 
psychiatric symptoms (flat affect and circumstantial speech, 
occasional panic attacks), or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts with 
peers or coworkers). (e.g., depressed mood and mild insomnia), or 
some difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), but 
when the individual is functioning pretty well and has some 
meaningful interpersonal relationships.  A GAF score of 39 
reflects major impairment in several areas such as work, family 
relations, social relations, and mood. 

The Board finds that the Veteran's increasing difficulty with 
work and social environments since December 29, 2002, indicates 
that his memory loss, depression, and related psychiatric 
symptoms have fallen within the severe category throughout this 
period.  In so determining, the Board is mindful that the 
December 2004 and January 2005 examiners assessed the Veteran 
with GAF scores of 59 and 60, indicating only moderate 
occupational and social impairment.  Nevertheless, the Board 
observes that, since leaving the military in December 2002, the 
Veteran's cognitive and emotional problems have prevented him 
from working and resulted in significant social impairment, 
manifested by isolation, markedly decreased communication skills, 
and a loss of ability and interest with respect to pastimes he 
once enjoyed.  Additionally, the Board considers it significant 
that the Veteran has attributed his psychiatric problems to his 
inability to get promoted during his final period of service and 
his ultimate discharge from the military.  That lay evidence, 
combined with the competent medical evidence of record, indicates 
that, since leaving the service, the Veteran's overall level of 
psychiatric impairment has most closely approximately the 
criteria contemplated by a 70 percent rating under Diagnostic 
Code 9410: occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to establish 
and maintain effective relationships.  38 C.F.R. § 4.130, 
Diagnostic Code 9410 (2009).  Accordingly, the Board finds that a 
70 percent rating is warranted for the Veteran's psychiatric 
disability for the period since December 29, 2002.

With respect to whether his disability warrants more than a 70 
percent disability rating, however, the Board finds that the 
preponderance of the evidence is against such a finding.  At no 
time during the relevant appeals period has the Veteran been 
found to display grossly impaired thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; disorientation to time, place, or space; 
intermittent inability to perform activities of daily living; or 
memory loss for names of close relatives, own occupation, or own 
name.  While he has exhibited significant emotional and cognitive 
impairment, manifested by anger, depression, social withdrawal, 
and memory problems, he has not reported or demonstrated 
hallucinatory or delusional behavior.  Nor has he displayed any 
homicidal or suicidal ideations.  Additionally, while the Veteran 
has reported strains in his relationship with his wife and 
decreased hobbies and interests due to his worsening psychiatric 
symptoms, the record reflects that he remains married, continues 
to go to church, and enjoys reading and playing checkers and 
computer games.  Thus, it appears that the Veteran does not 
completely isolate himself.  Moreover, while the evidence showed 
marked memory impairment, it does not reflect memory loss for 
names of close relatives, own occupation, or own name.  And, 
while some inappropriate behavior has been referenced in the 
medical reports, the evidence does not show grossly inappropriate 
behavior.  Furthermore, the Veteran's GAF scores, even at their 
lowest, have not fallen below 39, which is indicative of major, 
but not total impairment.  Accordingly, the Board finds that the 
Veteran's overall psychiatric symptoms have not worsened to the 
extent that a 100 percent disability rating is warranted.  
38 C.F.R. § 4.130, Diagnostic Code 9410 (2009).

In sum, the Board finds that the evidence of record shows that 
the Veteran's psychiatric disability has warranted staged ratings 
of 30 percent for memory loss for the time periods from February 
24, 1999, to May 14, 2000, and from September 1, 2000, to October 
31, 2001, and a 70 percent rating for a psychiatric disability 
(considering both depression and memory loss and replacing the 
previous separate ratings) from December 29, 2002, to the 
present.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  In so finding, the 70 
percent rating is assigned in place of the Veteran's previous 
separate 30 percent ratings for memory loss and depression as the 
symptoms on which those earlier awards were based are 
collectively contemplated in the new 70 percent rating for a 
psychiatric disability.  Clemons v. Shinseki, 23 Vet. App. 1 
(2009).

All reasonable doubt has been resolved in favor the Veteran in 
making this decision. The preponderance of the evidence is 
against the assignment of any higher ratings. 38 U.S.C.A. § 
5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Hemorrhoids

Since February 24, 1999, with the exception of the intervening 
periods of active duty, noted above, the Veteran's hemorrhoids 
have been rated as 10 percent disabling under Diagnostic Code 
7336, which pertains to internal and external hemorrhoids.  
38 C.F.R. § 4.114, Diagnostic Codes 7327 (2009).

A 10 percent rating is warranted when there is evidence of large 
or thrombotic, irreducible hemorrhoids with excessive redundant 
tissue evidencing frequent recurrences.  A 20 percent rating is 
assigned when there is evidence of hemorrhoids with persistent 
bleeding and secondary anemia, or hemorrhoids with fissures.  
38 C.F.R. § 4.114, Diagnostic Code 7336 (2009).

On VA examination in June 1999, the Veteran was diagnosed with 
external hemorrhoids that had their onset in 1990, during his 
second period of active service, and were treated with 
prescription medication.  No evidence of persistent bleeding, 
anemia, or fissures was noted. 

Subsequent service and VA medical records show that the Veteran 
continued to seek treatment for large external hemorrhoids.  VA 
medical records dated in March 2001 and December 2001 reflect 
complaints of external hemorrhoids accompanied by persistent 
bleeding since 1990.  An October 2001 private colonoscopy report 
shows that the Veteran had internal hemorrhoids accompanied by 
rectal bleeding, but no evidence of colon polyps or mass lesions.  
He continued to suffer from internal hemorrhoids, as detected in 
a 2004 private colonoscopy, which also revealed colon polyps.  An 
additional colonoscopy administered in January 2007 again showed 
internal hemorrhoids, but did not indicate whether polyps were 
present.

At his October 2007 travel board hearing, the Veteran testified 
that, despite a treatment regimen of "sitz baths" and 
prescription medication, he continued to experience chronic 
hemorrhoids with polyps.  He also stated that his external 
hemorrhoids were accompanied by fissures that were "always 
open" and bleeding.  

The Veteran's chronic hemorrhoid symptoms appear to have 
continued until January 2009 when he underwent a 
hemorrhoidectomy.  In a subsequent VA examination conducted on 
July 6, 2009, the Veteran reported that his hemorrhoid symptoms 
had resolved following the January 2009 surgery and he had not 
experienced any recurrent symptoms since that time.  Clinical 
examination was negative for any current symptomatology 
associated with the Veteran's hemorrhoids.

Based on a review of the evidence of record, the Board finds that 
an increased initial rating of 20 percent is warranted for the 
Veteran's hemorrhoids from February 24, 1999, the effective date 
of service connection, to July 5, 2009, the date prior to his 
most recent VA examination, excluding his two intervening periods 
of active service.  During those periods, the Veteran 
consistently complained of and sought treatment for internal and 
external hemorrhoids that were manifested by persistent bleeding 
and shown on at least one occasion, at a 2004 private 
colonoscopy, to be accompanied by colon polyps.  While cognizant 
that the record does not show that the Veteran was also diagnosed 
with secondary anemia, the Board considers it significant that he 
testified at his January 2007 Board hearing that his hemorrhoids 
were also accompanied by open fissures.  The Board observes that 
he is competent, as a lay person, to report such symptoms of 
which he has personal knowledge, and his statements in that 
regard are considered credible.  Layno v. Brown, 6 Vet. App. 465 
(1994).  

Accordingly, resolving all reasonable doubt in the Veteran's 
favor, the Board finds that his overall symptoms from February 
24, 1999, to May 14, 2000, from September 1, 2000, to October 31, 
2001, and from December 29, 2002, to July 5, 2009, most closely 
approximated the criteria for 20 percent rating under Diagnostic 
Code 7336: evidence of hemorrhoids with persistent bleeding and 
secondary anemia, or hemorrhoids with fissures.  38 C.F.R. § 
4.114, Diagnostic Code 7336 (2009).

While cognizant that the Veteran reported his hemorrhoid symptoms 
had resolved after his January 2009 surgery, the Board observes 
that his condition was not clinically shown to have improved 
until his July 6, 2009, VA examination.  For that reason, 
resolving all reasonable doubt in favor of the Veteran, the Board 
has decided to extend the increased initial rating of 20 percent 
up until July 5, 2009, the day prior to that examination.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Conversely, the Board finds that an increased rating is not 
warranted for the period since the Veteran's July 6, 2009, VA 
examination.  During that examination, the Veteran told the VA 
examiner that his symptoms had resolved after his January 2009 
hemorrhoidectomy and there is no evidence of record showing that 
he continues to require treatment for internal or external 
hemorrhoids, that he currently has any anemia, or any fissures.  
Accordingly, the Board has no basis to award a rating higher than 
the 10 percent he is currently assigned for hemorrhoids during 
the period since July 6, 2009.  

The Board has considered whether a compensable rating is 
warranted under any other diagnostic code.  However, the Veteran 
has not reported any impairment of sphincter control, and none 
has been shown on clinical evaluation.  Accordingly, the Board 
finds that the diagnostic code pertaining to that disability is 
not for application.  38 C.F.R. § 4.114, Diagnostic Code 7332 
(2009).  Additionally, as Veteran's hemorrhoids have not been 
associated with any with any other digestive disorder, the Board 
finds that no other diagnostic codes are applicable in this 
instance.  38 C.F.R. § 4.114 (2009).

In sum, the Board finds that the Veteran's hemorrhoids warranted 
an initial higher rating of 20 percent for the periods from 
February 24, 1999, to May 14, 2000, from September 1, 2000, to 
October 31, 2001, and from December 29, 2002, to July 5, 2009.  
However, the Board finds that the competent evidence of record 
does not support a disability rating in excess of 10 percent for 
the period since July 6, 2009. 

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the Board finds 
that the preponderance of the evidence is against any other claim 
for an increased rating during the period under consideration, 
and thus that claim for higher ratings must be denied.  38 
U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990). 

Rhinitis

The Veteran's rhinitis is rated under Diagnostic Code 6522 
(allergic or vasomotor rhinitis).  38 C.F.R. § 4.97 (2009).  
Diagnostic Code 6522 provides for a 10 percent rating where the 
condition is without polyps, but there is greater than 50-percent 
obstruction of the nasal passages on both sides or complete 
obstruction on one side.  A maximum 30 percent rating is 
warranted where the evidence demonstrates polyps.  38 C.F.R. § 
4.97, Diagnostic Code 6522.  Where the schedule does not provide 
a 0 percent rating for a diagnostic code, as here, a 0 percent 
rating shall be assigned when the requirements for a compensable 
rating have not been met.  38 C.F.R. § 4.31 (2009).

The record shows that the Veteran has been in receipt of a 0 
percent rating for rhinitis since February 14, 1999, with the 
exception of the periods from May 15, 2000, to August 31, 2000, 
and from November 1, 2001, to December 28, 2002, when he returned 
to active duty.  

During the pendency of this appeal, the Veteran has sought 
ongoing VA treatment for respiratory complaints, which reportedly 
have occurred year-round since he returned from active duty in 
the first Persian Gulf War.  

At a June 1999 VA examination, he complained of nasal obstruction 
that made it difficult for him to breathe out of his nose.  He 
added that his breathing problems were worse at night.  The 
Veteran also complained of left frontal headaches.  However, he 
denied any history of sinus infections or any nasal or facial 
injuries.  He took medication on a daily basis to treat his 
respiratory symptoms but indicated that he not undergone surgical 
intervention to resolve those symptoms.  Additionally, it was 
noted that the Veteran had undergone an allergy evaluation in the 
previous year that had not shown any significant allergic 
pathology.

On clinical examination, which included a sinus CT scan, the 
Veteran was found to have a straight nasal pyramid, with a very 
slight S-shaped deviation of the nasal septum and a mild high 
deflection to the left and a vomer spur on the right.  It was 
expressly noted that the Veteran's deviated nasal septum was 
nonobstructing.  Additionally, he was shown to have 4+ 
hypertrophy of the nasal turbinates and red mucous membranes.  A 
fiberoptic nasal endoscopy revealed no evidence of purulent 
discharge from the sinuses, crusting, or polyps.  Based on the 
results of the examination, the Veteran was diagnosed with 
chronic rhinitis.

The record thereafter shows that the Veteran has sought private 
and VA treatment for breathing problems and has been diagnosed 
with both chronic and severe allergic rhinitis.  However, his 
private and VA medical records do not show that his condition has 
been manifested by either an obstructed deviated septum or nasal 
polyps.  

At a July 1999 VA examination, he complained of daily nasal 
congestion, but denied any accompanying symptoms of rhinorrhea, 
fevers, sneezing, or headaches, or any history of chronic 
sinusitis or nasal polyps.  The Veteran also denied any history 
of nasal surgeries.  He reported that he used a nasal spray to 
treat his symptoms and had previously taken oral medication.  As 
on his June 1999 examination, the Veteran indicated that his 
nasal congestion was worse at night, when he often resorted to 
breathing through his mouth, and that his symptoms continued 
year-round and were not affected by any specific environmental 
triggers.  Physical examination was negative for any nasal 
polyps; obstruction of more than 50 percent of his nasal 
passages, bilaterally; or complete obstruction on either side.

After a careful review of the evidence of record, the Board 
concludes that a compensable rating has not been warranted at any 
time since the effective date of service connection.  The Board 
recognizes that the Veteran has suffered from rhinitis that is 
chronic in nature and has an impact on his ability to breathe 
through his nose, particularly at night.  However, there has been 
no evidence that the Veteran's rhinitis has met the diagnostic 
criteria for a compensable rating under Diagnostic Code 6522.  
Indeed, the June 1999 VA examiner who diagnosed the Veteran with 
rhinitis expressly indicated that his deviated nasal septum was 
nonobstructive, while the July 2009 VA examiner found that any 
obstruction did not exceed 50 percent of the Veteran's bilateral 
nasal passages or amount to complete obstruction on any one side.  
Moreover, neither examiner found any evidence of nasal polyps.  
The Veteran neither contends, nor does the record otherwise show, 
that his disability has been productive of either polyps or 
greater than 50 percent obstruction of the nasal passages on both 
sides, or complete obstruction on one side, at any other time 
during the pendency of this appeal.

The Board has considered whether an initial compensable rating is 
warranted under other diagnostic codes, including Diagnostic Code 
6523 (bacterial rhinitis) and Diagnostic Code 6524 (granulomatous 
rhinitis).  However, the Veteran has not been shown to have 
either of those conditions and, thus, is not entitled to an 
increased rating under their respective diagnostic codes.  Nor he 
entitled to a higher rating under the diagnostic codes pertaining 
to sinusitis, as he has expressly denied having that disorder and 
the record does not indicate that he has such a diagnosis.  

In sum, the weight of the credible evidence demonstrates that, 
since February 24, 1999, when service connection was established, 
the Veteran's chronic rhinitis has not warranted a compensable 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  As the preponderance of the 
evidence is against the claim for an initial increased rating, 
that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

TDIU

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible for 
the average person to follow a substantially gainful occupation.  
38 C.F.R. § 3.340 (2009).  Substantially gainful employment is 
work that is more than marginal, which permits the individual to 
earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Total disability ratings for compensation may be assigned where 
the schedular rating is less than total when the disabled person 
is unable to secure or follow a substantially gainful occupation 
as a result of service-connected disability or disabilities, 
provided that, if there is only one such disability, the 
disability shall be ratable at 60 percent or more, and if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16 (2009).  If the schedular rating is 
less than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the Veteran.  
38 C.F.R. §§ 3.341(a); 4.19 (2009).  Factors to be considered are 
the Veteran's education, employment history, and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991).

In this decision, the Board granted the Veteran an increased 
rating of 70 percent for a psychiatric disability and service 
connection for an eye disability.  He is also in receipt of 10 
percent ratings for tinnitus and hemorrhoids and a 0 percent 
rating for chronic rhinitis.  Thus, the percentage criteria of 38 
C.F.R. § 4.16(a) are met.  The remaining question therefore is 
whether the Veteran is unable to secure or follow a substantially 
gainful occupation as a result of one or more of service-
connected disabilities.  

The record shows that the Veteran has a high school education.  
While in the Reserves, he was employed by a local government for 
approximately 32 years as a supervisor at a beach.  That 
employment ended 1998 and, with the exception of his two 
subsequent periods of active duty from May 15, 2000, to August 
31, 2000, and from November 1, 2001, to December 28, 2002, he has 
not worked since that time.  Additionally, the Veteran has 
indicated that, during his final period of active service, his 
memory problems interfered with ability to perform his duties, 
prevented him from getting promoted, and ultimately led to his 
discharge.

The Veteran testified at his January 2007 Travel Board hearing 
that he was receiving SSA disability benefits due to his service-
connected psychiatric problems.  His account is corroborated by a 
April 2004 SSA decision indicating that he had been entitled to 
SSA compensation since December 2002 due to his depression and 
related psychiatric symptoms.  Additionally, the Veteran and his 
wife have both indicated that his memory loss and depression 
interfere with his ability to communicate and engage in 
recreational pursuits he once enjoyed and that he now requires 
assistance in performing household chores and daily living 
activities.

Most significantly, at the Veteran's most recent VA psychiatric 
examination in July 2009, he was assigned a GAF score of 39, 
reflecting major social and occupational impairment.  The VA 
examiner determined that the Veteran's overall level of 
neuropsychological impairment prevented him from obtaining or 
maintaining gainful employment or managing his own funds.  That 
examiner based that determination on a detailed examination of 
the Veteran and a review of the claims folder that took into 
account his lay statements and the clinical evidence of record.  
Prejean v. West, 13 Vet. App. 444 (2000) (factors for assessing 
the probative value of a medical opinion include the physician's 
access to the claims folder and the Veteran's history, and the 
thoroughness and detail of the opinion).  Therefore, and in the 
absence of any conflicting medical opinion evidence, the Board 
finds the July 2009 examiner's opinion to be probative.

Based on a review of the relevant evidence discussed above, and 
resolving all doubt in favor of the Veteran, the Board finds that 
he is precluded from gaining or following substantially gainful 
employment as a result of his service-connected psychiatric 
disability.  The competent evidence of record shows that the 
Veteran's memory loss, depression, and related psychiatric 
symptoms, prevent him from obtaining or maintaining gainful 
employment.  The July 2009 VA psychiatric examiner, whose opinion 
the Board considers probative, expressly concluded that he was 
unable to work or manage monetary funds due to his cognitive and 
emotional impairment.  Additionally, the Veteran has not worked 
since December 2002 and has been entitled to SSA disability 
benefits, since that time.  

Moreover, the Veteran has indicated that, before he stopped 
working completely, his cognitive problems interfered with his 
ability to perform his duties during his final period of active 
service to the extent that he did not qualify for promotion and 
was ultimately discharged.  Furthermore, the Veteran and his wife 
have provided competent testimony that his service-connected 
memory loss and depression limit his ability to engage in 
recreational activities or perform daily living activities 
without assistance.  Barr v. Nicholson, 21 Vet. App. 303 (Fed. 
Cir. 2007) (where a condition may be diagnosed by its unique and 
readily identifiable features, the presence of the disorder is 
not a determination that is medical in nature and is capable of 
lay observation).  Their lay testimony, which is consistent with 
the other evidence of record and which the Board therefore 
considers credible, supports a finding that the Veteran's 
service-connected psychiatric disability productive of severe 
social and occupational impairment that renders him permanently 
and totally unable to work.  

Accordingly, in light of the Veteran's apparent unemployability 
based upon numerous service-connected disabilities, a TDIU is 
warranted in this case.  As the evidence is in favor of the 
Veteran's claim, entitlement to TDIU is granted.  All reasonable 
doubt has been resolved in favor of the Veteran in making this 
decision.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The above determinations are based on application of provisions 
of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 
(2009).  However, the regulations also provide for exceptional 
cases involving compensation.  Ratings shall be based, as far as 
practicable, upon the average impairments of earning capacity 
with the additional proviso that VA shall from time to time 
readjust this schedule of ratings in accordance with experience.  
To accord justice to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected disability or 
disabilities.  The governing norm in exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2009).  
However, the Board finds in this case that the regular schedular 
standards are not inadequate.

The Board acknowledges that the Veteran has reported that the 
symptoms of his service-connected psychiatric disability prevent 
him from working and that the July 2009 VA examiner found that he 
was unemployable due to those symptoms.  However, this decision 
grants a TDIU rating due to his psychiatric and other service-
connected disabilities.  There is no indication that his overall 
level of impairment goes beyond that contemplated in the 
disability ratings that have been assigned for that psychiatric 
disability and for his service-connected rhinitis and 
hemorrhoids.  The Veteran's service-connection disabilities also 
have not been shown to warrant frequent hospitalization 
throughout the relevant appeals period, or to otherwise render 
impractical the application of the regular schedular standards.  
In light of the above, the Board finds that remand for referral 
for consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) is not warranted.  Bagwell v. Brown, 9 Vet. 
App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash 
v. Brown, 8 Vet. App. 218 (1995).

Service Connection

Service connection may be granted if it is shown that the Veteran 
suffers from a disability resulting from an injury suffered or 
disease contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line of 
duty, in active military, naval, or air service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2009).

When no preexisting condition is noted at the time a Veteran 
enters service, the presumption of soundness arises and the 
Veteran is presumed to have been sound upon entry.  The 
presumption of soundness may only be rebutted by clear and 
unmistakable evidence that the Veteran's disability was both 
preexisting and not aggravated by service.  Wagner v. Principi, 
370 F.3d 1089 (Fed. Cir. 2004); 38 C.F.R. §  3.304(b) (2009).

Preexisting injury or disease will be considered to have been 
aggravated by active military, naval, or air service where there 
is an increase in disability during such service, unless there is 
a specific finding that the increase in disability is due to the 
normal progress of the disease.  38 C.F.R. § 3.306 (2009).  
Aggravation may not be conceded where the disability underwent no 
increase in severity during service on the basis of all the 
evidence of record pertaining to the manifestations of the 
disability prior to, during, and subsequent to service.

Service connection for some disorders, including hypertension, 
will be rebuttably presumed if manifested to a compensable degree 
within a year following active service.  38 U.S.C.A. §§1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2009).  
Sleep apnea and the Veteran's diagnosed eye conditions, however, 
are not a disabilities for which service connection may be 
granted on a presumptive basis.

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
For the showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the disease 
entity and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not shown, evidence of 
continuity of symptoms after discharge is required to support the 
claim. 38 C.F.R. § 3.303(b) (2009).  Service connection may also 
be granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes the 
disease was incurred in service.  38 C.F.R. § 3.303(d) (2009).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-connected.  
38 C.F.R. § 3.310 (2009).  Secondary service connection is 
permitted based on aggravation; compensation is payable for the 
degree of aggravation of a non-service-connected disability 
caused by a service-connected disability.  38 C.F.R. § 3.310 
(2009); Allen v. Brown, 7 Vet. App. 439 (1995).  A determination 
of service connection requires a finding of the existence of a 
current disability and a determination of a relationship between 
the disability and an injury or disease incurred in service.  
Watson v. Brown, 4 Vet. App. 309 (1993).

Establishing service connection on a secondary basis essentially 
requires evidence sufficient to show that a current disability 
exists, and that the current disability was either caused or 
aggravated by a service-connected disability.  38 C.F.R. §§ 
3.303, 3.310 (2009).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

At the outset, the Board acknowledges that that a portion of the 
service medical records corresponding to the Veteran's periods of 
active service from May 2000 to August 2000 and November 2001 to 
December 2002 appear to be outstanding.

When a Veteran's records have been determined to have been 
destroyed, or are missing, VA has an obligation to search for 
alternative records that might support the case.  Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  While the case law does not 
lower the legal standard for proving a claim, it increases the 
Board's obligation to evaluate and discuss in its decision all of 
the evidence that may be favorable to the Veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  Moreover, there is no presumption, 
either in favor of the claimant or against VA, arising from 
missing records.  Cromer v. Nicholson, 19 Vet. App. 215 (2005).  
The reduced evidentiary burden only applies to the question of 
service incurrence, and not to the question of either current 
disability or nexus to service; both of these inquiries generally 
require competent medical evidence.  Brock v. Brown, 10 Vet. App. 
155 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996).

Pursuant to the Board's October 2009 remand, the RO contacted the 
National Personnel Records Center (NPRC) multiple times in an 
effort to obtain his complete service medical records for his 
periods of active service from May 2000 to August 2000 and from 
November 2001 to December 2002.  In April 2009, the NPRC provided 
the Veteran's dental records for those periods of active service 
but informed the RO that no other contemporaneous service medical 
records could be located.  The Veteran was duly informed of the 
unavailability of such records.  Additionally, the RO contacted 
the Veteran and requested that he submit all service records in 
his possession and any other information that might enable VA to 
reconstruct those records.  In response to those requests for 
information, the Veteran indicated that he did not have any 
service records in his possession.  No other alternative sources 
of records have been identified.  In June 2009, the RO issued a 
formal finding that no additional service medical records for his 
periods of active service from May 2000 to August 2000 and 
November 2001 to December 2002 were available.

In light of the foregoing, the Board finds that VA has met its 
obligation to search for alternative records in support of the 
Veteran's claim.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  
Moreover, any additional development would serve no useful 
purpose.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  Rather, 
remanding this case to search for any potentially missing service 
medical records would be a redundant exercise and would result 
only in additional delay with no benefit to the Veteran.  Sabonis 
v. Brown, 6 Vet. App. 426 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the Veteran are to be avoided).  VAOPGCPREC 5-
04, 69 Fed. Reg. 59,989 (2004).

The Veteran contends that he is entitled to service connection 
for hypertension, a sleep disability, and an eye disability.

Hypertension

The service medical records corresponding to the Veteran's first 
period of active service from May 1964 to May 1966 do not contain 
any subjective reports or clinical findings pertaining to 
hypertension.  At his March 1966 separation examination, his 
heart and vascular system were found to be normal.  His blood 
pressure was 100/70.  He denied having ever had heart trouble or 
high or low blood pressure on an accompanying report of medical 
history.

The record thereafter shows that the Veteran was diagnosed with 
hypertension in June 1990 and November 1990, shortly before his 
second period of active service.  At the time of his 
reenlistment, his hypertension was noted to be controlled with 
medication and was not considered disabling.  Nevertheless, 
because hypertension was noted prior to the Veteran's reentry 
into service, the Board finds that disability existed prior to 
his second period of active duty.  Accordingly, the Board must 
consider whether the Veteran's preexisting hypertension was 
permanently aggravated during his periods of active service from 
January 1991 to June 1991, May 2000 to August 2000, and November 
2001 to December 2002.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. 
§ 3.304(b) (2009).

The Veteran's service medical records from his second period of 
active duty reflect a history of hypertension that had its onset 
in 1980 and was controlled with medication.  Although those 
service medical records show that, one occasion in May 1991, he 
sought treatment for elevated blood pressure, his symptoms were 
noted to be under control the following day.  The Veteran's 
service medical records are otherwise negative for any complaints 
or clinical findings of uncontrolled high blood pressure.  

The record thereafter shows that, in January 1997, while not on 
active duty, the Veteran had an elevated blood pressure reading 
of 150/100 and was assessed with hypertension and left 
ventricular hypertrophy.  Since that time, he has been prescribed 
medication to treat his hypertension and has had his blood 
pressure tested regularly.

In August 2002, during his final period of active service, the 
Veteran was shown to have elevated blood pressure.  However, it 
was expressly noted that was because he had not taken his 
medication.  Subsequent VA medical records indicate that the 
Veteran's blood pressure has been controlled with medication.  

The Veteran underwent VA examination in July 1999 in which the VA 
examiner reviewed the Veteran's available service medical records 
and VA medical records and noted that he had a history of 
hypertension that was currently well controlled.  However, no 
opinion was rendered as to whether the Veteran's hypertension had 
been permanently worsened during his second period of active duty 
beginning in January 1991 or was otherwise related to service.

Pursuant to the Board's February 2009 remand, the Veteran was 
afforded a follow-up VA examination in July 2009 in which he 
reported a history of hypertension that predated his second 
period of military service.  He stated that his symptoms were 
fairly well controlled on his current medications, but added that 
his blood pressure generally increased with stress and physical 
exertion.  On clinical examination, the Veteran's blood pressure 
readings were all within normal limits and he did not exhibit any 
other cardiovascular abnormalities.  

The VA examiner reviewed the Veteran's claims folder, including 
his in-service and VA medical records documenting treatment for 
hypertension.  The examiner noted that the Veteran did not have 
any history of coronary artery disease, peripheral vascular 
disease, nephropathy, or retinopathy related to his hypertension.  
That examiner further observed that on his most recent VA medical 
appointment in May 2009, the Veteran had been found to have blood 
pressure within normal limits and had been assessed with 
hypertension that was controlled with medication.

Based on the results of the examination and a review of the 
pertinent evidence of record, the July 2009 VA examiner opined 
that the Veteran's hypertension had manifested prior to his 
reenlistment in the military in January 1991 and that it was less 
likely than not that this preexisting condition had been 
aggravated by any of his subsequent periods of active service.

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993). Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The 
probative value of a medical opinion is generally based on the 
scope of the examination or review, as well as the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion. Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds the opinion expressed by the July 2009 VA 
examiner, indicating that the Veteran's hypertension had not 
aggravated in service , to be both probative and persuasive.  
That examination was based on the examiner's thorough and 
detailed examination of claims folder that specifically addressed 
the relevant lay and clinical evidence of record.  Prejean v. 
West, 13 Vet. App. 444 (2000) (factors for assessing the 
probative value of a medical opinion include the physician's 
access to the claims folder and the Veteran's history, and the 
thoroughness and detail of the opinion).  Moreover, that VA 
examiner's opinion constitutes the most recent medical evidence 
of record and was undertaken directly address the issue on 
appeal.  Furthermore, there are no other contrary competent 
medical opinions of record. 

After a careful review of the evidence, the Board finds that the 
service and post-service medical records, and, in particular, the 
July 2009 VA examiner's opinion, demonstrate that the Veteran's 
currently diagnosed hypertension was not caused or permanently 
worsened during any of his periods of active service.

As noted above, the service medical records from the Veteran's 
first period of active service contain no complaints or clinical 
findings of high blood pressure.  The first clinical evidence of 
hypertension is dated in June 1990, more than 24 years after his 
initial discharge from the military.  Although subsequent service 
medical records from the Veteran's second period of active duty 
reflect an assertion that his hypertension had its onset in 1980, 
that is still many years after the Veteran's first period of 
service ended and does not attribute the hypertension to his 
active duty service.  In view of the lengthy period without 
evidence of complaints or treatment related to hypertension, 
there is no evidence of a continuity of symptomatology, which 
weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. 
Cir. 2000).  Additionally, since hypertension was not diagnosed 
within one year after the Veteran's initial separation from 
service, presumptive service connection is not warranted.  38 
C.F.R. §§ 3.307, 3.309 (2009).

Next, with respect to the issue of aggravation, the Board 
acknowledges that the Veteran was diagnosed with hypertension 
prior to his second period of active service.  Therefore, that 
condition was noted on entry to the second period of active duty 
and the presumption of soundness is rebutted.  Furthermore, the 
Board finds that the competent evidence of record does not show 
that this preexisting condition increased in severity beyond its 
natural progression during any of his subsequent periods of 
active duty.  To the contrary, the competent evidence weighs 
against such a finding, as the July 2009 VA examiner specifically 
found that the Veteran's hypertension had not been aggravated by 
any aspect of his military service, and the Board has afforded 
that opinion great probative weight.

Moreover, the Board considers it significant that the available 
service medical records from the Veteran's subsequent periods of 
active duty do not reflect a permanent worsening in service of 
his preexisting hypertension.  While the Veteran was treated for 
elevated blood pressure on one occasion in service May 1991, his 
symptoms were noted to have resolved the next day.  Moreover, the 
Veteran's subsequent service and VA medical records show that, 
overall, his hypertension has remained controlled with medication 
and that he has experienced high blood pressure only on isolated 
occasions when he does not take his medication.  Therefore, the 
Board finds that service connection on the basis of aggravation 
is not warranted because the evidence does not show any permanent 
increase in the Veteran's preexisting hypertension during 
service.  38 C.F.R. § 3.306 (2009).  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).  In this case, the 
July 2009 VA examiner's opinion and other competent evidence 
weighs against a findings of a nexus between the Veteran's 
service and his current hypertension.  Thus, the Board finds that 
service connection is not warranted.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000).

The Board has considered the Veteran's assertions that his 
hypertension was aggravated during his second period of active 
duty.  However, to the extent that the Veteran relates his 
disability to that period of active duty or to any other aspect 
of his service, his opinion is not probative.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (layperson is generally not 
competent to opine on matter requiring knowledge of medical 
principles); Layno v. Brown, 6 Vet. App. 465 (1994).  The Board 
acknowledges that a Veteran's statements may be competent to 
support a claim for service connection where the events or the 
presence of disability, or symptoms of a disability are subject 
to lay observation. 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. 
§ 3.303(a), 3.159(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (2006). 
However, hypertension is not a disability subject to lay 
diagnosis.  While some symptoms of the disorder may be reported 
by a layperson, the diagnosis requires medical training.  The 
Veteran does not have the medical expertise to diagnose himself 
with that disorder, nor does he have the medical expertise to 
provide an opinion regarding its incurrence or aggravation.  
Thus, the Veteran's lay assertions are not competent or 
sufficient in this instance.  Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007).

In sum, the Board finds that the weight of the credible evidence 
demonstrates that the Veteran's hypertension manifested several 
years after his initial discharge from the service, but prior to 
his second period of active duty, and was not permanently 
aggravated during any of his subsequent periods of active 
service.  As the preponderance of the evidence is therefore 
against the Veteran's claim for service connection for 
hypertension, that claim must be denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Sleep Disability

The Veteran, in written statements and testimony before the 
Board, contends that he suffers from sleeping problems that had 
their onset while he was on active duty in the Southwest Asian 
Theater of Operations during the first Persian Gulf War.  
Specifically, he asserts that he has not slept well since working 
with nuclear, biological, and chemical agents in the Gulf, where 
he had to go out "to the desert about 300 yards beyond the 
perimeter of [the Army] defense" and remain "on a hyper state 
of alert" multiple times each night.  Additionally, the record 
reflects that the Veteran has complained of sleep disruptions 
associated with his service-connected psychiatric problems.  The 
Board is required to consider all theories of entitlement raised 
either by the claimant or by the evidence of record as part of 
the non-adversarial administrative adjudication process.  
Robinson v. Shinseki, 557 F.3d 1355 (Fed. Cir. 2009).  
Accordingly, in view of the Veteran's contentions, the Board will 
consider whether service connection is warranted on a direct 
basis or as secondary to either an undiagnosed illness incurred 
as a result of his active service in the Persian Gulf or a 
service-connected psychiatric disability.

Subject to various conditions, service connection may be granted 
for a disability due to undiagnosed illness of a Veteran who 
served in the Southwest Asia Theater of operations during the 
Persian Gulf War.  Among the requirements are that there are 
objective indications of a chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as fatigue, signs or symptoms involving 
the skin, headache, muscle pain, joint pain, neurological signs 
or symptoms, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper and lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, and 
menstrual disorders.  The illness must become manifest during 
either active service in the Southwest Asia theater of operations 
during the Persian Gulf War or to a degree of 10 percent or more, 
under the appropriate diagnostic code of 38 C.F.R. Part 4.  By 
history, physical examination, and laboratory tests, the 
disability cannot be attributed to any known clinical diagnosis.  
There must be objective signs that are perceptible to an 
examining physician and other non-medical indicators that are 
capable of independent verification.  There must be a minimum of 
a six-month period of chronicity.  There must be no affirmative 
evidence that relates the undiagnosed illness to a cause other 
than being in the Southwest Asia Theater of operations during the 
Persian Gulf War.  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. 
§ 3.317 (2009).  If signs or symptoms have been medically 
attributed to a diagnosed (rather than undiagnosed) illness, the 
Persian Gulf War presumption of service connection does not 
apply.  VAOPGCPREC 8-98 (1998), 63 Fed. Reg. 56703 (1998).

A qualifying chronic disability means a chronic disability 
resulting from any of the following (or any combination of the 
following): (A) an undiagnosed illness; (B) the following 
medically unexplained chronic multi-symptom illnesses that are 
defined by a cluster of signs or symptoms: (1) chronic fatigue 
syndrome; (2) fibromyalgia; (3) irritable bowel syndrome; or 
(4) any other illness that the Secretary determines meets the 
criteria in 38 C.F.R. § 3.317(a)(2)(ii) for a medically 
unexplained chronic multi-symptom illness; or (C) any diagnosed 
illness that the Secretary determines in regulations prescribed 
under 38 U.S.C.A. § 1117(d) warrants a presumption of service-
connection.  38 C.F.R. § 3.317(a)(2)(i) (2009).  The term 
medically unexplained chronic multi-symptom illness means a 
diagnosed illness without conclusive pathophysiology or etiology, 
that is characterized by overlapping symptoms and signs and has 
features such as fatigue, pain, disability out of proportion to 
physical findings, and inconsistent demonstration of laboratory 
abnormalities.  Chronic multi-symptom illnesses of partially 
understood etiology and pathophysiology will not be considered 
medically unexplained.  38 C.F.R. § 3.317(a)(2)(ii) (2009).  
Objective indications of chronic disability include both signs, 
in the medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that are 
capable of independent verification.  38 C.F.R. § 3.317(a)(3) 
(2009).

Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of improvement 
and worsening over a six-month period will be considered chronic.  
The six-month period of chronicity will be measured from the 
earliest date on which the pertinent evidence establishes that 
the signs or symptoms of the disability first became manifest.  
38 C.F.R. § 3.317(a)(4) (2009).

The Veteran's service personnel records demonstrate that he 
served in the Southwest Asia Theater of Operations from January 
1991 to June 1991 and was awarded the Southwest Asia Service 
Medical with three Bronze Service Stars.  Thus, for purposes of 
entitlement to compensation under 38 C.F.R. § 3.317(d), his 
status as a Persian Gulf Veteran is confirmed.  However, a review 
of the evidence reflects that the Veteran's sleeping problems has 
been clinically related to diagnoses of sleep apnea and to 
psychiatric disabilities (depression and PTSD).  Because the 
Veteran's sleeping problems and vision loss have been attributed 
to known diagnoses, the presumption of service connection under 
38 C.F.R. § 3.317 is not applicable.  38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2009).  Accordingly, the Board will 
consider the merits of the Veteran's claim on alternate bases.

While the Veteran asserts that he first developed problems 
sleeping while on active duty in the early 1990s, his available 
service medical records, including those generated during his 
period of active service from January 1991 to June 1991, are 
negative for any complaints or clinical findings of sleep 
disabilities.  Accordingly,  the Board finds that there is no 
evidence of a sleep disability in service.  38 C.F.R. § 3.303(b) 
(2009).  As chronicity in service has not been established, a 
showing of continuity of symptoms after discharge is required to 
support the Veteran's service connection claim.  38 C.F.R. § 
3.303(b) (2009).  

Post-service medical records show that in February 2009, the 
Veteran underwent a private overnight polysomnography that 
yielded a diagnosis of moderate obstructive sleep apnea syndrome 
with respiratory disturbance.  During the sleep study, therapy 
was attempted using a continuous positive airway pressure (CPAP) 
machine.  However, it was noted that the Veteran had a very 
difficult time falling asleep once CPAP was initiated and that he 
ultimately was unable to complete the therapy due to significant 
anxiety.  The private examiner who performed the study did not 
indicate whether the Veteran's sleep apnea was etiologically 
related to his service-related psychiatric disability or any 
other aspect of active service.

At a July 2009 VA Gulf War examination, he complained of 
difficulty falling and staying asleep.  He stated that his sleep 
was periodically interrupted by nightmares related to his Gulf 
War service.  After reviewing the Veteran's claims folder and 
noting his recent sleep study, the VA examiner diagnosed him with 
sleep apnea, but opined that this specific condition was less 
likely than not service-related as it was not documented in any 
of his available service medical records.  The VA examiner added 
that the Veteran had a sleep disorder that was multifactorial in 
origin, related to sleep apnea, posttraumatic stress disorder, 
and service-connected depression.  However, that examiner stated 
that she was "unable to determine or give a certain percentage 
as to how much each of these conditions may be contributing to 
his sleep disorder."

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  The probative value of a medical opinion is generally 
based on the scope of the examination or review, and the relative 
merits of the expert's qualifications and analytical findings, 
and the probative weight of a medical opinion may be reduced if 
the examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

Here, the Board finds that the July 2009 VA examiner's opinion, 
indicating that the Veteran suffers from sleep apnea that is 
unrelated to any aspect of his military service, is highly 
probative and persuasive as it was based on an examination of the 
Veteran and a review of his claims folder.  Moreover, that 
opinion reflects a knowledge of the Veteran's medical history, 
including his prior treatment for sleep apnea.  Prejean v. West, 
13 Vet. App. 444 (2000) (factors for assessing the probative 
value of a medical opinion include the physician's access to the 
claims folder and the Veteran's history, and the thoroughness and 
detail of the opinion).  Furthermore, the Board finds it 
significant that there is no contrary medical evidence and, thus, 
no basis to question the July 2009 VA examiner's conclusions.

The Board acknowledges that the July 2009 VA examiner also 
described the Veteran as having a multifactorial sleep disorder.  
Significantly, that VA examiner did not diagnose the Veteran with 
a specific disability separate from his sleep apnea.  Instead, 
that examiner merely noted that the Veteran's sleep was impaired 
by a manifestation of symptoms associated with both his 
nonservice-connected sleep apnea and his service-connected 
psychiatric disability.  The specific sleep-related symptoms 
associated with the Veteran's psychiatric disability (depression, 
hypervigilance, and nightmares related to his Gulf War service) 
are already considered and compensated in the 70 percent rating 
that the Board has assigned for that service-connected 
disability.  The Board cannot grant service connection and assign 
a separate disability rating for the sleep problems associated 
with the Veteran's service-connected psychiatric condition as to 
do so would amount to impermissible pyramiding.  38 C.F.R. § 4.14 
(2009); Esteban v. Brown, 6 Vet. App. 259 (1994).

The Board finds that the evidence of record does not support a 
finding in favor of granting service connection for the Veteran's 
sleep problems, diagnosed as sleep apnea.  The competent evidence 
of record shows that the Veteran first sought clinical treatment 
for sleep problems and was diagnosed with sleep apnea in 2009, 
several years after his separation from active service.  While 
acknowledging the Veteran's reports of sleep problems persisting 
since service, the Board nevertheless concludes that, in view of 
the lengthy period without evidence of complaints or clinical 
treatment, there is no evidence of a continuity of those 
symptoms.  That weighs against the specific issue on appeal.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and current 
complaints.  Degmetich v. Brown, 104 F. 3d 1328 (1997); Rabideau 
v. Derwinski, 2 Vet. App. 141 (1992).  In this case, the 
competent evidence does not indicate that it is at least as 
likely as not that the Veteran's sleep apnea was caused or 
aggravated in service.  Indeed, the competent medical evidence 
weighs against a finding of a nexus, as the July 2009 VA 
examiner, whose opinion the Board considers probative, expressly 
concluded that it was less likely than not that the Veteran's 
sleep apnea was related to any aspect of his military service.  

Moreover, the above examiner indicated that the other problems 
affecting the Veteran's sleep, which were not associated with his 
sleep apnea, were symptoms of his psychiatric disability, for 
which he is already service connected.  The Veteran's assigned 
disability rating for that condition expressly contemplates all 
sleep-related manifestations, including depression, 
hypervigilance, and nightmares, which are not associated with his 
sleep apnea.  Consequently, to assign service connection and a 
separate evaluation for same sleep-related symptoms included the 
Veteran's 70 percent rating for a psychiatric disability would 
constitute impermissible pyramiding.  38 C.F.R. § 4.14 (2009).  
There is no competent medical evidence showing that any 
additional sleep-related problems, including the symptoms of 
sleep apnea, were caused or aggravated in service.  Accordingly, 
the Board finds that service connection for a sleep disability is 
not warranted on a direct basis.

Nor is service connection warranted on a secondary basis.  The 
Board recognizes that the Veteran has attributed his sleep 
problems to an undiagnosed illness incurred during his Gulf War 
service and to his service-connected psychiatric disability.  
However, there is no competent evidence showing that any of his 
sleep problems have been caused or aggravated by an undiagnosed 
illness.  Moreover, to the extent that the Veteran's sleep 
problems are related to his psychiatric disability, those 
problems are already contemplated in the rating assigned for that 
service-connected disability.

The Board has considered the Veteran's assertions that his sleep 
problems are the result of his active service.  Lay evidence is 
one type of evidence that the Board must consider when a 
Veteran's claim seeks disability benefits.  38 C.F.R. § 3.307(b) 
(2009).  As a lay person, however, the Veteran is not competent 
to provide opinions requiring medicals knowledge, such as a 
question of medical causation.  Barr v. Nicholson, 21 Vet. App. 
303 (Fed. Cir. 2007); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Washington v. Nicholson, 19 Vet. App. 362 (2005).  
Accordingly, the Veteran's assertions as to medical causation and 
etiology, absent corroboration by objective medical evidence and 
opinions, lack sufficient probative value to establish a nexus 
between his current sleep problems and his time in service.  
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (whether 
lay evidence is competent and sufficient in a particular case is 
a fact issue to be addressed by the Board).

The Board finds that the weight of the credible evidence 
demonstrates that the Veteran's sleep apnea first manifested 
several years after his active duty and is not related to 
service, including to any undiagnosed illness incurred during his 
service in the Persian Gulf War or to any service-connected 
disability.  Additionally, the preponderance of the evidence 
shows that the Veteran does not have any additional sleep 
impairment that is not already contemplated in the rating 
assigned for his service-connected psychiatric disability.  As 
the preponderance of the evidence is against the claim for 
service connection for a sleep disability, that claim must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Eye Disability

The Veteran contends that his current vision loss was caused or 
aggravated by sun exposure incurred during his second period of 
active service in the Persian Gulf.  Alternatively, he asserts 
that his vision loss is due to an undiagnosed illness that 
manifested as a result of his Persian Gulf service.  However, his 
vision loss has been clinically attributed to known diagnoses 
(myopia, pterygium, and pingueculum).  Consequently, the 
presumption of service connection under 38 C.F.R. § 3.317 is not 
applicable and the Board must consider the merits of the 
Veteran's claim on alternative bases.  38 U.S.C.A. § 1117 (West 
2002); 38 C.F.R. § 3.317 (2009).  

Refractive errors of the eyes are not diseases or injuries within 
the meaning of applicable legislation.  38 C.F.R. § 3.303(c) 
(2009).  In the absence of a superimposed disease or injury, 
service connection may not be allowed for refractive error of the 
eyes, including astigmatism and myopia, even if visual acuity 
decreased in service, as refractive error of the eye is not a 
disease or injury within the meaning of applicable legislation 
relating to service connection.  38 C.F.R. §§ 3.303(c), 4.9 
(2009).  Accordingly, such a disorder cannot be service-
connected, absent evidence of aggravation by a superimposed 
disease or injury.  Monroe v. Brown, 4 Vet. App. 513 (1993); 
Carpenter v. Brown, 8 Vet. App. 240 (1995); VAOPGCPREC 67-90 
(1990), 55 Fed. Reg. 43253 (1990); VAOPGCPREC 82-90 (1990), 56 
Fed. Reg. 45711 (1990); VAOPGCPREC 11-1999 (1999), 65 Fed. Reg. 
6257(2000).

In this case, the Veteran's service medical records show that, on 
examination prior to his initial entry into service in March 
1964, he was diagnosed with refractive error of the eye, 
diagnosed as myopia.  The evidence of record otherwise shows that 
he was first prescribed eyeglasses in 1955 to correct a defective 
visual acuity manifested by nearsightedness.  The Veteran's eye 
condition was not considered disabling and he was found to be fit 
for basic training and active service.  Nevertheless, because 
refractive error was noted upon entry, the presumption of 
soundness does not attach as to the Veteran's visual acuity, and 
the Board must consider whether there was aggravation of the 
Veteran's preexisting visual impairment by a superimposed disease 
or injury.  Monroe v. Brown, 4 Vet. App. 513 (1993).

The Veteran's service medical records from his first period of 
active duty are otherwise negative for any complaints or clinical 
findings of eye problems.  However, service medical records from 
his second period of active duty show that in December 1991, he 
sought treatment for vision problems and was fitted with a 
stronger prescription for his near vision.  

The next pertinent evidence of record is a report of a July 1999 
VA examination in which the Veteran complained of seeing small, 
bright, tiny specks of light in front of each eye, mainly when he 
stood up quickly or moved around.  He reported that those vision 
problems occurred roughly two to three times per year and had 
their onset roughly seven years earlier.  While no ocular reason 
was found for the Veteran's complaints, clinical evaluation did 
reveal moderate cupping of the optic nerve head of each eye that 
was assessed as "suspect glaucoma."  No opinion was rendered as 
to whether that disability was related to service or whether the 
Veteran's preexisting visual acuity had been aggravated by any 
aspect of his military service. 

The record thereafter shows that the Veteran has sought 
intermittent treatment for vision problems associated with sun 
exposure.  Specifically, he has complained that when operating 
his car, the sun causes glare that affects his ability to drive.  
Additionally, medical records dated in September 2006 show that 
the Veteran has been prescribed tinted windshields by a private 
medical provider, who also diagnosed him with pterygium and 
indicated that both that condition and his "glare problems" 
were related to his "fighting in the Gulf War."  In rendering 
that opinion, the private examiner did not indicate that he had 
reviewed the Veteran's service records or other pertinent 
information in his claims folder. 

Following the Board's prior remand, the Veteran was afforded a 
July 2009 VA eye examination in which he again complained of a 
severe glare affecting both eyes and bright floating spots that 
lasted for extended periods of time, but were not accompanied by 
headaches.  Following a comprehensive ophthalmology examination 
and a review of the claims folder, the VA examiner confirmed the 
Veteran's prior diagnosis of pterygium and also diagnosed him 
with a related condition, pingueculum.  Significantly, the VA 
examiner opined that both conditions were created by solar 
elastosis of the conjunctiva and influenced by sun exposure, and 
that therefore it was more likely than not that the Veteran's 
time in the Persian Gulf had contributed to their onset.  The VA 
examiner also acknowledged that the Veteran had a prescription 
for tinted windshields based on his reported glare problems 
affecting his ability to drive, but opined that those problems 
were possibly due to early cataracts and not related to his Gulf 
War service.  Additionally, that VA examiner noted that the 
Veteran had bilateral photopsias of indeterminate etiology, which 
was unrelated to his military service.

An evaluation of the probative value of medical opinion evidence 
is based on the medical expert's personal examination of the 
patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusion reached.  The credibility and 
weight to be attached to such opinions are within the province of 
the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 
(1993).  Greater weight may be placed on one physician's opinion 
over another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36 (1994).  The probative value of a 
medical opinion is generally based on the scope of the 
examination or review, as well as the relative merits of the 
expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

The Board finds that the July 2009 VA examiner's opinion, 
indicating that the Veteran currently meets the diagnostic 
criteria for pterygium and pingueculum that are more likely than 
not related to sun exposure incurred during his period of active 
service in the Persian Gulf, to be the most probative and 
persuasive medical evidence of record.  In contrast with the 
September 2006 private examiner's findings and the July 1999 VA 
examination report, the July 2009 VA examiner's opinion was based 
on a comprehensive examination of the Veteran and a review of the 
pertinent evidence in his claims folder.  Prejean v. West, 13 
Vet. App. 444 (2000) (factors for assessing the probative value 
of a medical opinion include the physician's access to the claims 
folder and the Veteran's history, and the thoroughness and detail 
of the opinion).  Additionally, the July 2009 VA opinion was 
undertaken directly to address the issue on appeal and 
constitutes the most recent medical evidence of record.  
Moreover, that VA opinion expressly addressed the other pertinent 
evidence of record, including the September 2006 findings of the 
prior examiner, which the July 2009 VA examiner distinguished by 
opining that the Veteran's glare problems were indicative of 
cataracts and less likely than not due to his service in the 
Persian Gulf War.  

Nevertheless, the Board observes that the July 2009 VA examiner's 
opinion is not wholly inconsistent with the September 2006 
private examiner's findings, as both indicated that the Veteran 
had pterygium that was related to his period of active duty in 
the Persian Gulf.  Nor is the July 2009 VA examiner's opinion 
wholly inconsistent with the prior July 1999 VA examination 
report as both examiners noted the Veteran's history of seeing 
bright specks of light, bilaterally, and the July 1999 examiner 
did not express an opinion as to the etiology of the Veteran's 
eye problems.

After a careful review of the evidence, the Board finds that 
service and post-service medical records and, in particular the 
July 2009 VA examiner's positive nexus opinion, demonstrate that 
the Veteran currently suffers from eye disabilities that are 
related to his military service.  Additionally, the Board 
considers it significant that the Veteran has provided lay 
statements and testimony relating his current vision problems to 
the sun exposure incurred during his second period of active duty 
in the Persian Gulf.  The Board finds that lay evidence to be 
both competent and credible as it is corroborated by the clinical 
evidence of record, in particular the July 2009 VA examiner's 
opinion.  Jandreau v. Nicholson, 492 F.3d 1372 (2007) (lay 
evidence can be competent to establish diagnosis of a condition 
when a layperson is competent to identify the medical condition, 
or reporting a contemporaneous medical diagnosis, or the lay 
testimony describing symptoms supports a later diagnosis by a 
medical professional).

The Board recognizes that the Veteran was noted on entry into 
service to have myopia and that neither the July 2009 VA examiner 
nor any other medical provider rendered an opinion specifically 
addressing the issue of aggravation of that refractive error.  
Nevertheless, the record reflects that the Veteran has been 
diagnosed with eye disabilities (pterygium and pingueculum) that 
are separate and distinct from the refractive error shown on 
entry and that constitute evidence of a superimposed disease or 
injury.  Moreover, the Board considers it significant that, 
during his second period of active service, the Veteran was 
treated for increased vision loss and fitted with a stronger 
eyeglass prescription.  The evidence of record does not 
specifically show that the Veteran's bilateral vision loss during 
his second period of active service was due to the natural 
progress of the disease.  For this reason, and because the 
Veteran's pterygium and pingueculum have been clinically related 
to that same period of active service, the Board finds that the 
preponderance of the competent evidence shows that the Veteran's 
preexisting visual impairment increased in severity during his 
service and there is no affirmative showing that increase is due 
to the natural progress of the condition.  Monroe v. Brown, 4 
Vet. App. 513 (1993).

Based on the foregoing, the Board finds that the balance of 
positive and negative evidence is at the very least in relative 
equipoise as to whether an eye disability was incurred or 
aggravated by any aspect of the Veteran's military service.  
Resolving all reasonable doubt in favor of the Veteran, the Board 
finds that service connection for visual disability, pterygium, 
and pingueculum is warranted.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2009).  The notice must: (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

The Veteran's claims for an increased initial rating for a 
psychiatric disability, hemorrhoids, and rhinitis, arise from his 
disagreement with the initial evaluations assigned following the 
grants of service connection.  Once service connection is 
granted, the claim is substantiated.  Additional notice is not 
required and any defect in the notice is not prejudicial.  
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds 
that VA satisfied its duties to notify the Veteran with respect 
to those claims. 

With respect to the Veteran's claims for service connection for 
hypertension and sleep disability, the RO sent correspondence in 
October 2002, a rating decision in July 2003, a statement of the 
case in June 2004, and a supplemental statement of the case in 
October 2005.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and the 
reasons for the decisions. VA made all efforts to notify and to 
assist the appellant with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in obtaining 
the evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any defect 
with regard to the timing or content of the notice to the 
appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate effectively 
in the processing of the claim with an adjudication of the claim 
by the RO subsequent to receipt of the required notice.  There 
has been no prejudice to the appellant, and any defect in the 
timing or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) 
(specifically declining to address harmless error doctrine); see 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied that 
duty prior to the final adjudication in the February 2010 
supplemental statement of the case.

As to VA's duty to assist, all relevant, identified, and 
available evidence has been obtained, and VA has notified the 
appellant of any evidence that could not be obtained.  The 
appellant has not referred to any additional, unobtained, 
relevant, available evidence.  VA has also obtained a VA medical 
examinations with respect to the Veteran's claims and he has been 
afforded the opportunity to testify at a Travel Board hearing in 
support of those claims.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of the 
law.


ORDER

Entitlement to an initial rating in excess of 30 percent for a 
psychiatric disability, for the periods from February 24, 1999, 
to May 14, 2000, and from September 1, 2000, to October 28, 2001, 
is denied.

Entitlement to an increased rating of 70 percent, but not higher, 
for a psychiatric disability for the period since December 29, 
2002, is granted.

Entitlement to an initial rating of 20 percent, but not higher, 
for hemorrhoids for the periods from February 24, 1999, to May 
14, 2000, from September 1, 2000, to October 31, 2001, and from 
December 29, 2002, to July 5, 2009, is granted.

Entitlement to a rating in excess of 10 percent for hemorrhoids 
for the period since July 6, 2009, is denied.

Entitlement to an initial compensable rating for rhinitis is 
denied.

Entitlement to a total disability rating for compensation based 
upon individual unemployability is granted.

Entitlement to service connection for hypertension is denied.

Entitlement to service connection for a sleep disability is 
denied.

Entitlement to service connection for a visual disability, 
pterygium, and pingueculum is granted.


REMAND

Although the Board regrets the additional delay, further 
development is needed prior to the disposition of the Veteran's 
claims for service connection for a skin disability, hand 
tremors, a left ankle disability, bilateral shoulder 
disabilities, bilateral hip disabilities, and bilateral knee 
disabilities.

The Veteran contends that all of the above disabilities are due 
to undiagnosed illnesses arising from his period of active duty 
in the Southwest Asian Theater of Operations during the first 
Persian Gulf War or are otherwise related to his military 
service, and that service connection is therefore warranted.  
38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 3.317 (2009).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette 
v. Brown, 8 Vet. App. 69 (1995).  In a claim for service 
connection, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits still triggers the duty to assist if it indicates that the 
Veteran's condition may be associated with service.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006) (38 C.F.R. § 3.159(c)(4) 
presents a low threshold for the requirement that evidence 
indicates that the claimed disability may be associated with in-
service injuries for the purposes of a VA examination).

The record shows that in June 1999, the Veteran underwent a VA 
examination with respect to the above conditions that included 
Gulf War examination protocols.  However, that examination was 
inadequate as examiner did not provide etiological opinions for 
those claimed disabilities.  

Pursuant to the Board's February 2009 remand, the Veteran was 
afforded a follow-up VA skin examination in July 2009.  At that 
time, he reported a history of chronic, pruritic rashes on his 
lower extremities that began during his second period of active 
service in the Persian Gulf War.  Clinical examination revealed 
current evidence of rashes, which the VA examiner diagnosed as 
dermatitis, not otherwise specified.  However, after noting that 
the Veteran's service medical records did not reveal any 
complaints or clinical findings of skin problems, the VA examiner 
indicated that he could not determine whether the Veteran's 
dermatitis was related to his military service without resorting 
to speculation.  

The Board finds the July 2009 VA examiner's opinion to be 
inherently speculative in nature and thus of limited probative 
value.  Tirpak v. Derwinski, 2 Vet. App. 609 (1992); Swann v. 
Brown, 5 Vet. App. 229 (1993); Bostain v. West, 11 Vet. App. 124 
(1998); Obert v. Brown, 5 Vet. App. 30 (1993) (medical opinion 
expressed in terms of may also implies may or may not and is too 
speculative to establish medical nexus); Warren v. Brown, 6 Vet. 
App. 4 (1993) (doctor's statement framed in terms such as could 
have been is not probative).  Such findings fail to provide a 
definite causal connection between any current disability and the 
Veteran's period of active duty in the Southwest Asia Theater of 
Operations or any other aspect of his military service.  Where a 
physician is unable to provide a definite casual connection, the 
opinion on the issue constitutes what may be characterized as 
non-evidence.  Permen v. Brown, 5 Vet. App. 237 (1993); 
Beausoleil v. Brown, 8 Vet. App. 459 (1996) (generic statement 
about the possibility of a link is too general and inconclusive).  

Following the above VA examination, in May 2010, the Veteran 
submitted a report of a December 2007 environmental exposure 
evaluation in which a private physician opined that it was "very 
possible" that the Veteran's dermatitis and peripheral 
neuropathy, manifested by tingling and numbness in his 
extremities, was related to his reported exposure to nerve gas 
and toxic chemical solvents during his period of service in the 
Persian Gulf.  The Board observes that the Veteran's account in 
this regard is corroborated by his service personnel records, 
which indicate that he served in the Southwest Asian Theater of 
Operations during the first Persian Gulf War and that his 
military occupational specialties were materiel storage and 
handling specialist and chemical operations specialist.

The Board recognizes that the private physician's report suggests 
a nexus between the Veteran's skin problems and his second period 
of active duty.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
However, the private physician did not provide a rationale for 
the opinion, which weighs against the probative value.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).  Nor did that physician indicate 
that the opinion was based on an examination of the Veteran or a 
review of the pertinent evidence in the claims folder or medical 
history.  Accordingly, the Board finds that the private 
physician's report, standing alone, is too speculative to warrant 
a grant of service connection.  Tirpak v. Derwinski, 2 Vet. App. 
609 (1992).  To ensure a thorough examination and evaluation, the 
Veteran's skin problems must be viewed in relation to their 
history. 38 C.F.R. § 4.1 (2009).

Nevertheless, in view of the fact that the Veteran has submitted 
additional medical opinion evidence in support of his skin 
disorder claim that was not considered by the July 2009 VA 
examiner, and because the Board has found that VA examiner's 
opinion to be otherwise insufficient for the purpose of 
determining whether or not service connection is warranted, the 
Board finds it necessary to remand the claim for an additional VA 
examination and etiological opinion that reconciles the 
conflicting evidence of record.

Next, with respect to the Veteran's claim for service connection 
for hand tremors, the Board observes that, on VA examination in 
July 2009, the Veteran reported a history of hand tremors that 
had their onset in the early 1990s.  The VA examiner observed 
that the Veteran's service medical records from his first and 
second periods of active service were negative for any 
complaints, diagnoses, or treatment regarding hand tremors, but 
that his VA medical records and examination reports dated from 
June 1999 to July 2002 contained diagnoses of benign familiar 
hand tremors and essential tremors that had persisted "since the 
Gulf War."  The VA examiner then opined that the Veteran's hand 
tremors were a "hereditary condition" less likely than not 
related to his military service.  However, that examiner did not 
provide a rationale for his opinion.  Sklar v. Brown, 5 Vet. App. 
140 (1993).  Nor did the examiner attempt to reconcile that 
opinion with the VA medical records suggesting that the Veteran's 
hand tremors had their onset during his period of service in the 
first Persian Gulf War.  

A remand by the Board confers on the Veteran, as a matter of law, 
the right to compliance with the remand.  Stegall v. West, 11 
Vet. App. 268 (1998).  Based on the foregoing, the Board finds 
that the July 2009 VA examiner's opinion is inadequate for rating 
purposes and that an additional examination and etiological 
opinion is warranted on remand.  Moreover, that new VA 
examination should expressly consider the aforementioned December 
2007 environmental exposure evaluation submitted by the Veteran, 
which suggests that he has related symptoms (tingling and 
numbness in his extremities) that were caused by his reported 
exposure to nerve gas and solvent agents in the Persian Gulf.

Finally, a remand is also warranted with respect to the Veteran's 
left ankle and bilateral shoulder, hip, and knee claims.  In 
accordance with the Board's February 2009 remand, the Veteran was 
afforded a VA joint examination in July 2009 in which he reported 
a history of left ankle and bilateral shoulder, hip, and knee 
pain since his second period of active service.  Clinical 
examination and X-rays were negative for any joint abnormalities.  
Based on the results of the examination and a review of the 
claims folder, the VA examiner determined that the Veteran's 
"fleeting joint pains seemed to follow no particular pattern."  
The examiner then opined that that the closest diagnosis he could 
arrive at was fibromyalgia.  The examiner added that fibromyalgia 
is a systemic disease not associated with an injury and not 
necessarily associated with the Veteran's military career.  On 
that basis, the examiner concluded that it was less likely than 
not the Veteran's fibromyalgia was related to his military 
career.  

Following the above VA examination, the Veteran submitted an 
April 2010 statement from a VA physician noting that the Veteran 
had served in the Persian Gulf War and that his fibromyalgia was 
a qualifying chronic disability for which service connection 
could be established pursuant to Gulf War protocols.  38 U.S.C.A. 
§ 1117 (West 2002); 38 C.F.R. § 3.317 (2009).  However, that 
physician's statement did not include a rationale specifically 
relating the Veteran's fibromyalgia to his Gulf War service or to 
explain why a diagnosis of fibromyalgia was warranted, which 
weighs against the probative value of that statement. Sklar v. 
Brown, 5 Vet. App. 140 (1993).  Nor did that VA physician 
indicate that his assessment was based on an examination of the 
Veteran or a review of his claims folder .  Accordingly, the 
Board finds that physician's statement, standing alone, is too 
speculative to warrant a grant of service connection.  38 C.F.R. 
§ 4.1 (2009); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  

While finding that service connection is not warranted based on 
the April 2010 VA physician's statement, the Board also observes 
that the July 2010 VA examiner's negative nexus opinion is also 
inadequate for rating purposes as it did not address the 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 in 
determining that the Veteran's fibromyalgia was less likely than 
not related to service.  38 U.S.C.A. § 1117 (West 2002); 
38 C.F.R. § 3.317 (2009).  Moreover, that examiner's preliminary 
finding that the Veteran's fibromyalgia was not necessarily 
associated with his military career is speculative in nature and 
thus of limited probative value.  Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Accordingly, the Board finds that an additional 
VA examination and opinion is necessary in order to fully and 
fairly assess the merits of the Veteran's joint claims.

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a Gulf War 
examination with an examiner who has not 
previously examined him to address the 
etiology of his skin disability, hand 
tremors, left ankle disability, bilateral 
shoulder disability, bilateral hip 
disability, and bilateral knee disability.   
The claims folder should be reviewed by the 
examiner, and the examination report should 
reflect that review.  The examiner should 
provide a rationale for all opinions 
expressed and reconcile those opinions with 
all pertinent evidence of record, including 
the Veteran's lay statements and testimony 
asserting that his skin disorder, hand 
tremors, and joint problems were caused or 
aggravated during his period of active duty 
in the first Persian Gulf War; his service 
personnel records reflecting service in the 
Southwest Asian Theater of Operations 
during the Gulf War and indicating that his 
military occupational specialties were 
materiel storage and handling specialist 
and chemical operations specialist; and all 
relevant service and post-service medical 
records.  Additionally, the VA examiner 
should consider the report of the July 1999 
VA examination and the July 2009 VA 
examiner's findings of dermatitis that 
could not be related to service without 
resorting to speculation, benign familiar 
hand tremors that were hereditary in nature 
and unrelated to the Veteran's Persian Gulf 
War service, and joint problems 
attributable to fibromyalgia that were not 
necessarily associated with the Veteran's 
military career.  The VA examiner should 
also consider the  December 2007 
environmental exposure evaluation submitted 
by the Veteran, indicating that his 
dermatitis and tingling and numbness in the 
extremities are related to nerve gas and 
chemical solvent exposure incurred during 
his service in the Persian Gulf, and the 
April 2010 VA physician's statement 
indicating that the Veteran's has 
fibromyalgia which is qualifying chronic 
disability for which service connection 
could be established pursuant to Gulf War 
protocols.  Finally, the VA examiner should 
consider the Veteran's statements regarding 
continuity of symptomatology since service.  
Dalton v. Nicholson, 21 Vet. App. 23 (2007) 
(examination was inadequate where examiner 
did not comment on the Veteran's report of 
in-service injury and relied on lack of 
evidence in service medical records to 
provide a negative opinion).  The examiner 
should provide opinions as to the 
following:

a)  For each claimed joint (left 
ankle, left shoulder, right shoulder, 
left hip, right hip, left knee, right 
knee), state whether or not the 
Veteran has diffuse pain and swelling 
of the joint due to an undiagnosed 
illness, or whether the symptoms can 
be attributed to any known medical 
causation.

b)  State whether a diagnosis of 
fibromyalgia is appropriate and, if 
so, why such a diagnosis is 
appropriate.

c)  If any claimed disorder of the 
left ankle, left shoulder, right 
shoulder, left hip, right hip, left 
knee, or right knee is determined to 
be attributable to a known clinical 
diagnosis, state whether it is at 
least as likely as not (50 percent or 
greater probability) that the 
condition was incurred during any 
period of active duty in the or is 
otherwise related to any aspect of his 
military service.  

d)  State whether or not the Veteran 
has a skin disorder or skin rashes due 
to an undiagnosed illness, or whether 
his skin problems can be attributed to 
any known medical causation.  

e)  If any claimed skin disorder is 
determined to be attributable to a 
known clinical diagnosis,  state 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the condition was 
caused or aggravated by his reported 
exposure to nerve gas and chemical 
solvents while on active duty in the 
Southwest Asian Theater of Operations 
during the first Persian Gulf War.

f)  If any claimed skin disorder is 
determined to be attributable to a 
known clinical diagnosis,  state 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the condition is 
related to any aspect of the Veteran's 
active military service. 

g).  State whether or not the Veteran 
has a hand tremor disorder due to an 
undiagnosed illness, or whether his 
complaints of hand tremors can be 
attributed to any known medical 
causation.  

h)  If any claimed hand tremors are 
determined to be attributable to a 
known clinical diagnosis, state 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the condition was 
caused or aggravated by his reported 
exposure to nerve gas and chemical 
solvents while on active duty in the 
Southwest Asian Theater of Operations 
during the first Persian Gulf War.

i)  If any claimed hand tremors are 
determined to be attributable to a 
known clinical diagnosis, state 
whether it is at least as likely as 
not (50 percent or greater 
probability) that the condition is 
related to any aspect of the Veteran's 
active military service. 

2.  Then, readjudicate the claims 
remaining on appeal.  If any decision 
remains adverse to the Veteran, issue a 
supplemental statement of the case and 
allow the appropriate time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other appropriate action must be handled in an expeditious 
manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



______________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


